Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment After Final filed 7 June 2021 has been entered. Claims 1, 3-6, 9, 11-15, 17-19, 21-23, 27, and 28 are pending. Applicant's amendments, in conjunction with the Examiner’s Amendment below, have overcome each and every objection and rejection under 35 USC 112 previously set forth in the Final Office Action mailed 7 April 2021. 
Additionally, claims 4 and 19 as amended no longer include respective limitations interpreted under 35 USC 112(f). 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/572,423, filed on 7 November 2017.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s representative Albert Boardman on 23 June 2021.
The application has been amended as follows: 
Amendments to the claims:
Claim 1 has been amended as indicated below:
1. A stripping tool for a cable, the stripping tool comprising: 

- a cable seat for supporting the cable with respect to a cutting force; and 
- a kinematic structure that couples the cutting unit to the cable seat, wherein the kinematic structure is operatively coupled with the cutting unit to move the plurality of blades in a radial movement with respect to, and rotationally around, a tool axis and the cable, the cable being received by the cable seat, 
wherein the stripping tool includes a linear guide, the linear guide being operatively coupled to the plurality of blades to guide the radial movement of the plurality of blades, 
wherein the cutting unit defines an opening through which the cable passes, 
wherein the kinematic structure comprises a cam structure, the cam structure controlling the radial movement of the plurality of blades 
wherein the cam structure and the cutting unit are operatively coupled such that the plurality of blades and the cam structure move[[s]] around the tool axis and the cable with different rotational speeds, and 
wherein the plurality of blades are fixed with respect to one another.

Claim 17 has been amended as indicated below:
17. A method for stripping an end section of a cable, the method comprising moving a plurality of blades of a cutting unit the end section of the cable and a tool axis, wherein the radial movement is a feed movement and the rotational movement is a cutting movement, the method furtherApplication No.: 16/870,497-6- Docket No. 71290-0011Filed: May 8, 2020 comprising controlling and coordinating the radial movement and the rotational movement via a kinematic structure, the kinematic structure coupling the cutting unit to a cable seat, the cable seat 
wherein a linear guide is operatively coupled to the plurality of blades to guide the radial movement of the plurality of blades, 
wherein the kinematic structure comprises a cam structure, the cam structure controlling the radial movement of the plurality of blades 
wherein the cutting unit defines an opening through which the cable passes, 
wherein the cam structure and the cutting unit are operatively coupled such that the plurality of blades and the cam structure move around the tool axis and the cable with different rotational speeds, and 
wherein the plurality of blades are fixed with respect to one another.

Response to Arguments
Regarding the rejections of claims 1 and 17 as being anticipated by Clifton (US Pat. No. 6,779,273 B1), the Applicant argues at pages 10-11 of the Remarks filed 7 June 2021 that Clifton fails to disclose “wherein the cutting unit defines an opening through which the cable passes”. This argument has been fully considered and is persuasive. Additionally, the examiner is persuaded by the Applicant’s argument in the interview of 2 June 2021 that “a linear guide” as recited in claims 1 and 17 is a specific type of structure, such that the broadest reasonable interpretation of “a linear guide” is not so broad as to include any structure having a linear shape that performs a guiding function; instead, “a linear guide” refers to a specific type of structure such as a block and rail system. The rejections of claims 1 and 17 as being anticipated by Clifton have been withdrawn. 
Allowable Subject Matter
 Claims 1, 3-6, 9, 11-15, 17-19, 21-23, 27, and 28 are allowed.  The following is an examiner’s statement of reasons for allowance: As explained in the Response to Arguments section above, Clifton a 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN H MACFARLANE whose telephone number is (303)297-4242.  The examiner can normally be reached on Monday-Friday, 7:30AM to 4:00PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/EVAN H MACFARLANE/Examiner, Art Unit 3724